


TENTH AMENDMENT TO
AMENDED REVOLVING CREDIT AGREEMENT
TENTH AMENDMENT, dated as of March 6, 2012 (this "Agreement"), is entered into
by and among Alon USA Energy, Inc., a Delaware corporation (the "Parent"), Alon
USA, LP, f/k/a SWBU, L.P., a Texas limited partnership ("Alon LP"; together with
such other subsidiaries of the Parent as may be designated as a borrower under
the Credit Agreement by Alon LP with the prior written consent of the Agent (as
defined below) and the Required Lenders (as defined in the Credit Agreement),
each individually a "Borrower", and, collectively, the "Borrowers"), all direct
and indirect subsidiaries of the Parent other than the Excluded Subsidiaries (as
defined in the Credit Agreement) (the Parent and such direct and indirect
subsidiaries that are not Excluded Subsidiaries are hereinafter referred to
individually as a "Guarantor Company" and, collectively, as the "Guarantor
Companies"), the Lenders (as defined below), Israel Discount Bank of New York,
as administrative agent, co-arranger and collateral agent for the Lenders (in
such capacity, the "Agent"), and Bank Leumi USA, as co-arranger for the Lenders
("Bank Leumi").
W I T N E S S E T H
WHEREAS, the Borrowers, the Guarantor Companies, the financial institutions from
time to time party thereto (each a "Lender" and collectively, the "Lenders"),
the Agent and Bank Leumi are parties to the Amended Revolving Credit Agreement,
dated as of June 22, 2006 (as amended by (i) the First Amendment, dated as of
August 4, 2006, (ii) the Waiver, Consent, Partial Release and Second Amendment,
dated as of February 28, 2007, (iii) the Third Amendment, dated as of June 29,
2007, (iv) the Waiver, Consent, Partial Release and Fourth Amendment, dated as
of July 2, 2008, (v) the Fifth Amendment, dated as of July 31, 2009, (vi) the
Sixth Amendment, dated as of May 10, 2010, (vii) the Seventh Amendment, dated as
of June 1, 2010, (viii) the Eighth Amendment, dated as of June 16, 2010, (ix)
the Ninth Amendment, dated as of February 23, 2011 and (x) as further amended,
supplemented or otherwise modified from time to time, the "Credit Agreement"),
pursuant to which the Lenders have made revolving loans to the Borrowers; and
WHEREAS, the Loan Parties, the Lenders, Bank Leumi and Agent wish to amend the
Credit Agreement to: (i) extend the Termination Date from January 1, 2013 to
March 1, 2016 (subject to early termination in accordance with the terms
hereof), (ii) amend the interest rate for each Revolving Credit Loan and the
Unused Line Fee, and (iii) amend certain other terms and conditions of the
Credit Agreement, in each case, subject to the terms and conditions set forth in
this Agreement;
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:
1.Definitions. Any capitalized term used herein and not defined shall have the
meaning assigned to it in the Credit Agreement.

-1-

--------------------------------------------------------------------------------


2.New Definitions. Section 1.01 of the Financing Agreement is hereby amended by
adding the following new definitions, in appropriate alphabetical order:
""Existing Term Loan Agreement" means the Amended and Restated Credit Agreement,
dated as of June 22, 2006, among the Parent, as borrower, the lenders party
thereto and CS, as administrative agent, as in effect on the Effective Date."
""First Purchaser Lien" means a so-called "first purchaser" Lien, as defined in
Texas Bus. & Com. Code Section 9.343, comparable laws of the states of Oklahoma,
Kansas, Mississippi, Wyoming or New Mexico, or any other comparable law of any
such jurisdiction or any other applicable jurisdiction."
""Perfection Certificate" means a certificate in form and substance reasonably
satisfactory to the Lenders providing information with respect to the property
of each Loan Party."
""Tenth Amendment" means the Tenth Amendment, dated as of March __, 2012, by and
among the Borrowers, the Guarantors, the other Loan Parties, the Agent and the
Lenders."
""Tenth Amendment Effective Date" means the "Tenth Amendment Effective Date" as
defined in the Tenth Amendment."
""Terminal Owner" means each owner of the real estate, building and fixtures
comprising the terminals referred to in Exhibit B of the Tenth Amendment."
""Term Loan Refinancing Date" means the date the Permitted Refinancing Term Loan
Agreement becomes effective."
3."Applicable Borrowing Base Percentage" Definition Changed. The definition of
"Applicable Borrowing Base Percentage" is hereby amended by adding a new
paragraph at the end of such definition, to read as follows:
"Notwithstanding anything herein to the contrary, this definition shall not
require or obligate the WC Collateral Agent, the Agent or the Banks to release
or agree to release any Lien on any Fixed Assets, Other Specified Property or
Capital Stock in exchange for a decrease in the "Applicable Borrowing Base
Percentage" in accordance with paragraph (b) above."

-2-

--------------------------------------------------------------------------------


4.Amendment and Restatement of Existing Definitions. The following defined terms
in Section 1.01 of the Credit Agreement are hereby amended and restated in their
entirety to read as follows:
""Financial Statements" means (i) the audited consolidated balance sheets,
consolidated statements of income and consolidated statements of stockholders'
equity and consolidated statements of cash flow of the Parent and its
Consolidated Subsidiaries as of December 31, 2010, audited by KPMG, LLP, and
(ii) the unaudited consolidated balance sheets, consolidated statements of
income and consolidated statements of cash flow of the Parent and its
Consolidated Subsidiaries as of the Fiscal Quarter ending September 30, 2011,
reviewed by KPMG, LLP."     
""Intercreditor Agreement" means (a) the Lien Subordination and Intercreditor
Agreement, between the Agent and the Term Loan Agent, substantially in the form
of Exhibit L hereto (as the same may be further amended or otherwise modified
from time to time), and (b) any new Intercreditor Agreement entered into with
the Term Loan Agent under any Permitted Refinancing Term Loan Agreement, as may
be acceptable to the Lenders in the exercise of their reasonable (from the
perspective of a fully secured asset based lender) business judgment."
""Loan Parties" means the Borrowers and the Guarantors; provided, however, that
notwithstanding anything herein to the contrary (including, without limitation,
the definition of "Excluded Subsidiaries"), for the purposes of Section
10.01(b), (d), (f), (g), (h), (i) or (p), the "Loan Parties" shall include each
Terminal Owner that is at such time party to a Mortgage. For the avoidance of
doubt, the Terminal Owners shall not be deemed to have made any representation
or warranty or to have agreed to comply with any covenant contained in this
Agreement solely by virtue of such Terminal Owner being included in the
definition of Loan Party for purposes of such Sections."
""Mortgage" means the mortgages, deeds of trust and deeds to secure debt made by
one or more Loan Parties or Terminal Owners in favor of the WC Collateral Agent
in respect of the real property, and the improvements thereon, or interests
therein, constituting or included in the Collateral."
""Permitted Refinancing Term Loan Agreement" means the term loan agreement among
the Parent, as borrower, certain subsidiaries of Parent, as guarantors and the
lenders and agents party thereto, as amended, restated, replaced or refinanced
from time to time, provided that (a) the final maturity date of such

-3-

--------------------------------------------------------------------------------


Indebtedness shall be no earlier than six months following the Termination Date,
(b) the aggregate principal amount of the Indebtedness thereunder shall not
exceed $700,000,000 (less the aggregate amount of all repayments, prepayments,
repurchases or redemptions, whether optional or mandatory, in respect thereof),
and (c) a new Intercreditor Agreement shall have been executed and delivered
satisfying the conditions of clause (b) of the definition thereof."
""Pricing Effective Date" means March 6, 2012."
""Security Documents" means, collectively, the Security Agreement, the Pledge
Agreement, each Mortgage and the Lease Assignment executed and delivered by a
Company or Terminal Owner, and all Uniform Commercial Code financing statements
required by this Agreement and the Security Documents to be filed with respect
to the security interests in personal property and fixtures created pursuant to
such agreements, and all other documents and agreements executed and delivered
by the Companies and Terminal Owners in connection with any of the foregoing
documents."
""Term Loan Agent" means CS acting through its Cayman Islands branch, or any
other agent acting on behalf of the Term Loan Lenders under the Term Loan
Agreement."
""Term Loan Agreement" means (a) prior to the Term Loan Refinancing Date, the
Existing Term Loan Agreement, and (b) on and after the Term Loan Refinancing
Date, the Permitted Refinancing Term Loan Agreement."
""Term Loan Documents" means (a) the "Loan Documents" or the "Credit Documents"
as such term is defined in the Term Loan Agreement, or (b) any term of similar
import."

-4-

--------------------------------------------------------------------------------


""Term Loans" means the term loans made by the Term Loan Lenders to Alon USA
and/or certain of its affiliates pursuant to the Term Loan Agreement in an
aggregate principal amount not to exceed (a) prior to the Term Loan Refinancing
Date, $550,000,000, and (b) on and after the Term Loan Refinancing Date,
$700,000,000 (less the aggregate amount of all repayments, prepayments,
repurchases or redemptions, whether optional or mandatory, in respect thereof)."
""Termination Date" means the earlier of (a) March 1, 2016, and (b) (i) prior to
the Term Loan Refinancing Date, the date that is three months prior to the final
maturity date of the Existing Term Loan Agreement (which final maturity date is
August 4, 2013 as of the Tenth Amendment Effective Date), and (ii) on and after
the Term Loan Refinancing Date, the date that is six months prior to the final
maturity date of the Permitted Refinancing Term Loan Agreement."
5.Amendments to Credit Agreement.
(a)Interest; Revolving Credit Loans. Section 2.06(a) of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:
"(a) Revolving Credit Loans. Each Revolving Credit Loan which is a Eurodollar
Loan shall bear interest on the principal amount thereof from time to time
outstanding, from the date of such Revolving Credit Loan until such principal
amount becomes due, at a rate per annum equal to (i) prior to the Pricing
Effective Date, the greater of (A) the Eurodollar Rate for the Interest Period
in effect for such Revolving Credit Loan plus 3.0%, and (B) 4.0%, and (ii) on
and after the Pricing Effective Date, the greater of (A) the Eurodollar Rate for
the Interest Period in effect for such Revolving Credit Loan plus 3.5% and (B)
4.0%. Each Revolving Credit Loan which is a Base Rate Loan shall bear interest
on the principal amount thereof from time to time outstanding from the date of
such Revolving Credit Loan until such principal amount becomes due, at a rate
per annum equal to the greater of (I) the Base Rate plus 1.0% and (II) 4.0%."
(b)    Mandatory Prepayments. The first sentence of Section 2.07(d) is hereby
deleted, and the following hereby substituted therefor:
"(d)    Immediately upon the receipt by any Loan Party or any Company of any Net
Proceeds from the issuance, sale, assignment, transfer or other disposition of
any Capital Stock, debt securities or assets of a Company (other than Net
Proceeds from the sale of Inventory in the ordinary course of business and other
than with respect to property subject to a prior Permitted Lien) the Borrowers
shall make a prepayment of the Revolving Credit Loans in an amount equal to the
amount of such Net Proceeds, provided that the Borrowers shall not be required
to make such prepayment

-5-

--------------------------------------------------------------------------------


(x) to the extent any Borrower or other Company is obligated to pay such Net
Proceeds of Fixed Assets, Capital Stock or debt securities to the Term Loan
Agent and permanently repay, prepay or redeem Indebtedness under the Term Loan
Agreement in accordance with Section 2.13(a) of the Existing Term Loan Agreement
(or on and after the Term Loan Refinancing Date, the corresponding section of
the Permitted Refinancing Term Loan Agreement), or (y) based on or resulting
from Alon Brands Issuance Proceeds."
(c)    Unused Line Fee. Section 2.08(a) of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:
"(a) Unused Line Fee. From and after the Effective Date until the Final Maturity
Date, the Borrowers shall pay to the Agent for the account of the Lenders in
accordance with the Lenders' respective Pro Rata Shares and in immediately
available funds, an unused line fee (the "Unused Line Fee") accruing at the rate
of (i) prior to the Pricing Effective Date, 7/10ths of 1% (0.70%) per annum, and
(ii) on and after the Pricing Effective Date, 85/100ths of 1% (0.85%) per annum,
in each case on the excess, if any, of the Total Commitment over the sum of the
average amount of all Revolving Credit Loans and Letter of Credit Obligations
outstanding from time to time. Solely for the purposes of calculating the Unused
Line Fee, the total amount of Letters of Credit Obligations shall be determined
based upon the maximum stated amount of each Letter of Credit and each such
Letter of Credit shall be deemed to be outstanding at the maximum stated amount
until the expiry date of each such Letter of Credit, irrespective of whether the
maximum stated amount was reduced or such Letter of Credit was terminated prior
to the expiry date of such Letter of Credit. The Unused Line Fee shall be
payable quarterly in arrears on the first Business Day of each January, April,
July and October, commencing April, 1, 2012 and shall be non-refundable."
(d)    Financial Condition Representation. Section 6.01(h) of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:
"(h)    Financial Condition.
(i)    The Financial Statements, copies of which have been delivered to the
Lenders, fairly present in all material respects the financial condition of the
Companies and their Subsidiaries as at the respective dates thereof and the
results of operations of the Companies and their Subsidiaries for the fiscal
periods ended on such respective dates, all in accordance with

-6-

--------------------------------------------------------------------------------


GAAP, and since December 31, 2010, there has been no event or development that
has had or may reasonably be expected to have a Material Adverse Effect.
(ii)    The Parent has heretofore furnished to the Agent and the Lenders the
Business Plan and projected balance sheets, income statements and statements of
cash flow for the period from December 31, 2011 to December 31, 2016, and the
Business Plan, and such projections and Business Plan were believed at the time
furnished and as of the Tenth Amendment Effective Date to be reasonable, have
been prepared on a reasonable basis and in good faith by the Parent, and have
been based on assumptions believed by the Parent to be reasonable at the time
made and as of the Tenth Amendment Effective Date and upon the best information
then reasonably available to the Parent."
(e)    Security Interests. Section 6.01(w) of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:
"(w)    Security Interests. The Security Documents create in favor of the WC
Collateral Agent, for the benefit of the Lenders, a legal, valid and enforceable
security interest in and Lien upon the Collateral. Each such security interest
and Lien granted pursuant to a Security Document is, and upon the filing of the
UCC financing statements described in Section 5.01(e), the recording of the
Assignment For Security (Patents) and the Assignment For Security (Trademarks),
referred to in the Security Agreements, in the United States Patent and
Trademark Office, the recording of the amendments to the Mortgages referred to
in Section 5.01(d)(x) in the offices set forth in Schedule 5.01(d)(x) hereto,
such security interests in and Liens on the Collateral granted thereby (other
than (i) with respect to any IDB Revolving Facility First Lien Collateral (as
defined in the Intercreditor Agreement) with an aggregate market value not in
excess of $500,000 and (ii) any other Collateral with an aggregate market value
not in excess of $1,000,000; provided that with respect to clause (ii), such
security interests remain unperfected for a period in excess of thirty (30) days
and are not replaced with perfected liens on Collateral with similar market
value in replacement thereof) shall be, perfected, first priority security
interests (subject to Permitted Liens and the priorities set forth in the
Intercreditor Agreement), and no further recordings or filings are or will be
required in connection with the creation, perfection or enforcement of such
security interests and Liens, other than (i) the filing of continuation
statements in accordance with applicable law and as set forth in the relevant
Security Documents, (ii) the recording of an Assignment For Security (Patents)
and an Assignment For Security (Trademarks) pursuant to the Security Agreements
in the United States Patent and Trademark Office, with respect to after-acquired
U.S. applications and registrations for patents and trademarks, respectively,
and (iii) the registration of all U.S. copyrights and the recordation of
appropriate evidence of the Security Interest in the United States Copyright
Office."

-7-

--------------------------------------------------------------------------------


(f)    First Purchaser Lien. Article VI of the Credit Agreement is hereby
amended by adding a new Section 6.01(ee), to read in its entirety as follows:
"(ee)     First Purchaser Liens. None of the Hydrocarbon Products owned or
purchased by any Loan Party is subject to a First Purchaser Lien except as any
Loan Party may have previously notified the Agent in writing and indicated on
each Borrowing Base Certificate provided to the Lenders. As of the Tenth
Amendment Effective Date, no Inventory or other Collateral is subject to a First
Purchaser Lien."
(g)    Notice of First Purchaser Lien. Section 7.01(a) is hereby amended by (a)
redesignating clause (xix) to be clause (xx) and by inserting a new clause (xix)
to Section 7.01(a) of the Credit Agreement, to read in its entirety as follows:
"(xix) at least five Business Days before the initial purchase from such Person,
notice of any purchase of any Hydrocarbon Product from a Person who is the
beneficiary of a First Purchaser Lien (it being understood and agreed that the
Agent may establish reserves against the Borrowing Base in the exercise of the
Agent's reasonable (from the perspective of a fully secured asset based lender)
business judgment with respect to any First Purchaser Lien and the obligations
secured thereby); and"
(h)    Flood Insurance. Section 7.01 is hereby amended by inserting a new
Section 7.01(q) to the Credit Agreement, to read in its entirety as follows:
"(q) Obtain and maintain flood insurance for its respective real property if all
or a portion of such real property is located in an area designated by the
Federal Emergency Management Agency as an area having special flood hazards
(including, without limitation, those areas designated as Zone A or Zone V), and
in which flood insurance has been made available under the U.S. National Flood
Insurance Program, in an amount equal to the full replacement cost of the
buildings, fixtures and personalty located on such real property or such other
amount as may be agreed to by the Agent in writing."
(i)    Liens. Section 7.02(a)(vi) of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:
"(vi)    Liens created under the Term Loan Documents, subject to the provisions
of this Agreement and the Intercreditor Agreement; provided that (A) the
aggregate principal amount of Indebtedness secured thereby shall not exceed (I)
prior to the Term Loan Refinancing Date, $550,000,000, and (II) on and after the
Term Loan Refinancing Date, $700,000,000 (less the aggregate amount of all
repayments, prepayments, repurchases or

-8-

--------------------------------------------------------------------------------


redemptions, whether optional or mandatory, in respect thereof), and (B) any
lien or security interest in favor of the Term Loan Agent in Accounts and
Inventory (and proceeds thereof) of the Loan Parties shall be junior and
subordinate to the lien and security interest of the Agent therein in accordance
with the Intercreditor Agreement;"
(j)    Post-Tenth Amendment Covenants. Section 7.02 is hereby amended by
inserting a new Section 7.02(o) to the Credit Agreement, to read in its entirety
as follows:
"(o)    Post-Tenth Amendment Covenants. Fail (i) to execute and deliver to the
Agent a Second Amended Revolving Credit Agreement, amending and restating this
Agreement (the "Second Amended Revolving Credit Agreement") on or prior to June
30, 2012, which shall incorporate the changes to this Agreement effected by the
Tenth Amendment and all prior Amendments and such other changes as are
necessary, reasonable or otherwise agreeable to the parties in order to update
this Agreement, (ii) if the Loan Parties (or any of them) execute and deliver a
Permitted Refinancing Term Loan Agreement, to cause each Terminal Owner to
execute and deliver to the Agent (on the date such Terminal Owner executes and
delivers a mortgage or deed of trust in favor of the Term Loan Lenders, the Term
Loan Agent or any other agent, trustee or other representative of the Term Loan
Lenders), (A) one or more Mortgages creating on the terminal of such Terminal
Owner a perfected priority lien, subject to any Permitted Liens (including first
priority liens in favor of the Term Loan Agent), (B) a mortgagee's loan policy,
in form and substance satisfactory to the Agent, issued by or on behalf of a
Title Company, insuring the Lien created by a Mortgage in an amount and on terms
reasonably satisfactory to the Agent, delivered to the Agent, (C) any survey
thereof and a surveyor's certificate, in each case to the extent available (but
in any event any survey provided to the Term Loan Agent shall be provided to the
Agent and certified to the Agent), (D) any appraisal thereof, to the extent
available (but in any event any appraisal provided to the Term Loan Agent shall
be provided to the Agent and certified to the Agent), and (E) evidence of
customary insurance coverage with respect to each Terminal, each policy to be
made payable to the Agent for the benefit of the Agent and the Lenders, as its
interests may appear, in case of loss, under a standard non‑contributory
"lender" or "secured party" clause and otherwise conforming with the
requirements of Section 7.01(h), each of the foregoing referred to in this
clause (ii) to be in form and substance reasonably satisfactory to the Agent,
together with such other agreements, instruments and documents as the Agent may
reasonably require,

-9-

--------------------------------------------------------------------------------


(iii) to (A) deliver to the Agent on or prior to March 16, 2012 landlord waivers
or collateral access agreements (as appropriate) with respect to any location of
a Loan Party where any Inventory in excess of $50,000 is located, to the extent
the landlord is an Affiliate of a Loan Party, and (B) use commercially
reasonable efforts to deliver to the Agent on or prior to June 30, 2012 landlord
waivers or collateral access agreements (as appropriate) with respect to any
other location of a Loan Party where any Inventory in excess of $50,000 is
located (it being understood and agreed that if the Agent does not receive such
landlord waiver or collateral access agreement with respect to any location the
Agent may establish reserves against the Borrowing Base in the exercise of the
Agent's reasonable (from the perspective of a fully secured asset based lender)
business judgment), (iv) to furnish the Agent and the Lenders with a legal
opinion of outside counsel to the Loan Parties on or prior to June 30, 2012, in
connection with the execution and delivery of the Second Amended Revolving
Credit Agreement that is similar in form and substance to legal opinions
furnished to the Agent and the Lenders in connection with this Agreement (and in
addition covering in any event the Terminal Owners and the Mortgages and related
documents), (v) to furnish to the Agent and the Lenders not more than two
Business Days after execution thereof a certified copy of each Term Loan
Document and each legal opinion delivered thereunder that is executed and
delivered after the Tenth Amendment Effective Date, together with all exhibits
and schedules thereto, (vi) to furnish to the Agent and the Lenders on or prior
to the date of any Permitted Refinancing Term Loan Agreement, continuations or
updates of title insurance on all properties encumbered by Mortgages made to or
for the benefit of the Agent and the Lenders and (vii) to furnish the Agent and
the Lenders with such other agreements, instruments and other documents as they
may reasonably request in connection with the Second Amended Revolving Credit
Agreement."
(k)    Restrictive Agreements. Section 7.02(l)(ii)(C) of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:
"(C) restrictions and conditions imposed in respect of the Term Loan Documents
and any extensions, renewals or replacements of such Term Loan Documents
established simultaneously with the expiration or termination of such credit
facility permitted under this Agreement; provided, however, that the terms and
provisions thereof shall not prohibit, restrict or impose any condition on the
creation or perfection of any Lien granted in favor of the Agent on any of the
assets of a Loan Party intended to constitute Collateral pursuant to the Loan
Documents;"

-10-

--------------------------------------------------------------------------------


(l)    Replacement of Part A of Schedule 6.01(e). Part A of Schedule 6.01(e) to
the Credit Agreement is hereby replaced with Schedule 6.01(e) Part A attached as
Exhibit A to this Agreement. All references to "Part A of Schedule 6.01(e)" in
the Credit Agreement shall mean such schedule as set forth in Exhibit A hereto.
(m)    Event of Default. Section 10.01(i) is hereby amended and restated in its
entirety to read as follows:
"(i)    Any Security Document, after delivery thereof pursuant hereto, shall for
any reason fail or cease to create a valid and perfected, and, except to the
extent permitted by the terms hereof or thereof, first priority Lien on or
security interest in (i) any IDB Revolving Facility First Lien Collateral (as
defined in the Intercreditor Agreement) with a fair market value exceeding
$500,000 in the aggregate purported to be covered thereby or (ii) any other
Collateral with a fair market value exceeding $1,000,000 in the aggregate
purported to be covered thereby; provided that with respect to clause (ii), the
Loan Parties will have thirty (30) days to cure any such default or
alternatively, may provide Collateral with similar market value in replacement
thereof;"
6.Permitted Refinancing Term Loan Agreement. The Lenders and the Agent hereby
agree that (i) for purposes of Sections 6.01(aa) and 7.02(l)(ii) of the Credit
Agreement, no term or provision of the Permitted Refinancing Term Loan Agreement
shall be deemed to be adverse to the interest of, or to have an adverse effect
on, the Lenders, (ii) for purposes of Section 10.01(t) of the Credit Agreement,
the Permitted Refinancing Term Loan Agreement shall be deemed to be acceptable
to Agent, and (iii) no notice is required to be given pursuant to Section
7.01(a)(xvii) of the Credit Agreement in connection with the execution and
delivery of the Permitted Refinancing Term Loan Agreement, in each case, so long
as such term loan agreement qualifies as a Permitted Refinancing Term Loan
Agreement in accordance with the terms of the definition thereof.
7.Conditions to Effectiveness. The effectiveness of this Agreement is subject to
the fulfillment on or before March 9, 2012, in a manner satisfactory to the
Agent, of the following conditions (the date such conditions are fulfilled is
hereafter referred to as the "Tenth Amendment Effective Date"):
(a)The Borrowers shall have paid to the Agent (i) for the benefit of the Lenders
the Tenth Amendment Fee (as defined in the Tenth Amendment Fee Letter), and (ii)
all other fees, costs, expenses and taxes payable on the Tenth Amendment
Effective Date pursuant to Section 12.05 of the Credit Agreement.
(b)The representations and warranties contained in this Agreement, the Credit
Agreement and in each other Loan Document and certificate or other writing
delivered to the Agent or any Lender pursuant thereto on or prior to the Tenth
Amendment Effective Date shall be true and correct on and as of the Tenth
Amendment Effective Date as though made on and as of such date, except to the
extent that such representations or warranties expressly relate solely to an
earlier date (in which case such representations or warranties shall be true and
correct on and as of such date); and no Default or Event of Default shall have
occurred and be

-11-

--------------------------------------------------------------------------------


continuing on the Tenth Amendment Effective Date or would result from this
Agreement becoming effective in accordance with its terms.
(c)The Agent shall have received on or before the Tenth Amendment Effective Date
the following, each in form and substance satisfactory to the Agent:
(i)five (5) copies of this Agreement, duly executed by the Loan Parties, the
Agent and the Lenders;
(ii)five (5) copies of the Tenth Amendment Fee Letter, dated as of the date
hereof, duly executed by the Borrowers and the Agent (the "Tenth Amendment Fee
Letter");
(iii)a certificate of an authorized officer of each Loan Party, certifying the
names and true signatures of the officers of such Loan Party authorized to sign
this Agreement and the other documents to be executed and delivered by such Loan
Party in connection herewith, together with evidence of the incumbency of such
authorized officers;
(iv)a certificate of the chief executive officer or the chief financial officer
of the Borrower, certifying as to the matters set forth in subsection (b) of
this Section 7;
(v)a certificate of an authorized officer of each Loan Party certifying that
resolutions authorizing (A) the transactions contemplated by this Agreement and
the other documents, instruments and agreements executed and/or to be delivered
in connection herewith, and (B) the execution, delivery and performance by each
Loan Party of this Agreement, the Credit Agreement as amended hereby and the
documents, instruments and agreements executed and/or to be delivered in
connection herewith, will be presented to the Board of Directors or the Board of
Managers, as applicable, of each Loan Party for adoption on or prior to March 6,
2012;
(vi)a certificate of the appropriate official(s) of the jurisdiction of
organization of each Loan Party certifying as of a recent date not more than 30
days prior to the Tenth Amendment Effective Date as to the subsistence in good
standing of, and the payment of taxes by, such Loan Party in such jurisdictions;
(vii)a certificate of an authorized officer of each Loan Party that certifies
that the charter, certificate of formation, certificate of limited partnership
or other publicly filed organizational document of each Loan Party previously
certified to by an authorized officer of each Loan Party to the Agent and the
Lenders have not been amended or modified since the date of such previous
certification and the name of such Loan Party as is set forth herein is the name
of such Loan Party specified in its organizational documents;
(viii)a Perfection Certificate, duly executed by each Loan Party and completed
in a manner reasonably satisfactory to the Lenders;
(ix)copies of lien search results, listing all effective financing statements
which name as debtor any Loan Party, together with copies of such financing
statements, none of which, except as otherwise agreed in writing by the Agent,
shall cover any of the Collateral (other than those financing statements that
evidence Permitted Liens) and the results of searches for any tax Lien and
judgment Lien filed against such Person or its property, which results, except
as otherwise agreed to in writing by the Agent, shall not show any such

-12-

--------------------------------------------------------------------------------


Liens, other than Permitted Liens; and
(x)such other agreements, instruments, approvals, opinions and other documents
as any Lender may reasonably request.
8.Representations and Warranties. To induce the other parties hereto to enter
into this Agreement, the Loan Parties represent and warrant to the Agent and the
Lenders that, as of the Tenth Amendment Effective Date:
(a)Each of the Companies and the Parent (i) is a corporation, limited liability
company or limited partnership (as applicable) duly organized, validly existing
and in good standing under the laws of the state of its organization, (ii) has
all requisite power and authority to execute, deliver and perform this
Agreement, and to perform the Credit Agreement, as amended hereby, and (iii) is
duly qualified to do business and is in good standing in each jurisdiction in
which the character of the properties owned or leased by it or in which the
transaction of its business makes such qualification necessary, except where the
failure to so qualify individually or in the aggregate is not reasonably likely
to have a Material Adverse Effect.
(b)The execution, delivery and performance by each of the Companies and the
Parent of this Agreement and the performance by each of the Companies and the
Parent of the Credit Agreement, as amended hereby, (i) have been duly authorized
by all necessary action, (ii) do not and will not contravene, in the case of a
corporation, its charter or by-laws, in the case of a limited liability company,
its certificate of formation and limited liability operating agreement, or any
applicable equivalent document, and in the case of a limited partnership, its
certificate of limited partnership and limited partnership agreement, or any
applicable equivalent document, or any applicable law or any material
contractual restriction binding on or otherwise affecting it or any of its
properties, (iii) do not and will not result in or require the creation of any
Lien (other than pursuant to any such Loan Document or Term Loan Document) upon
or with respect to any of its properties, and (iv) do not and will not result in
any suspension, revocation, impairment, forfeiture or nonrenewal of any permit,
license, authorization or approval applicable to its operations or any of its
properties except where such suspension, revocation, impairment, forfeiture or
nonrenewal is not reasonably likely to have a Material Adverse Effect.
(c)No authorization, approval or consent of or other action by, and no notice to
or filing with, any Governmental Authority or other regulatory body is required
in connection with the due execution, delivery and performance by each Company
and the Parent of this Agreement, or for the performance of the Credit
Agreement, as amended hereby.
(d)Each Loan Party has disclosed to the Agent and the Lenders all agreements,
instruments and corporate or other restrictions to which it is subject, and all
other matters known to it, that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect. None of the
reports, financial statements, certificates or other information furnished in
writing by or on behalf of any Loan Party to the Agent in connection with the
negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any

-13-

--------------------------------------------------------------------------------


material fact necessary to make the statements therein, in light of the
circumstances under which it was made, not misleading; provided that, with
respect to projected financial information, each Loan Party represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time prepared.
(e)This Agreement, the Credit Agreement, as amended hereby, and each other Loan
Document to which each Company and the Parent is a party is a legal, valid and
binding obligation of such Company or the Parent, as applicable, enforceable
against such Company or the Parent, as applicable, in accordance with its terms
except to the extent that the enforceability thereof may be limited by any
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
from time to time in effect affecting generally the enforcement of creditors'
rights and remedies and by general principles of equity.
(f)Except as set forth on Exhibit C hereto, (i) the operations of each Loan
Party are in material compliance with all Environmental Laws except where
non-compliance could not reasonably be expected to have a Material Adverse
Effect; (ii) there has been no Release at any of the properties owned or
operated by any Loan Party or a predecessor in interest, or at any disposal or
treatment facility which received Hazardous Materials generated by any Loan
Party or any predecessor in interest except, in each case, where the Release
could not reasonably be expected to have a Material Adverse Effect; (iii) no
Environmental Action has been asserted against any Loan Party or any predecessor
in interest which is reasonably likely to have a Material Adverse Effect, nor
does any Loan Party have knowledge or notice of any threatened or pending
Environmental Action against any Loan Party or any predecessor in interest which
is reasonably likely to have a Material Adverse Effect; and (iv) no
Environmental Actions have been asserted against any facilities that may have
received Hazardous Materials generated by any Loan Party or any predecessor in
interest which are reasonably likely to have a Material Adverse Effect.
(g)The representations and warranties contained in this Agreement, the Credit
Agreement and in each other Loan Document and certificate or other writing
delivered to the Agent or any Lender pursuant thereto on or prior to the Tenth
Amendment Effective Date are true and correct in all respects on and as of the
Tenth Amendment Effective Date, after giving effect to the terms of this
Agreement, as though made on and as of such date, except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall be true and correct in all
respects on and as of such date); and no Default or Event of Default has
occurred and is continuing on the Tenth Amendment Effective Date or will result
from this Agreement becoming effective in accordance with its terms.
9.Reservation of Rights. No action or acquiescence by the Agent and the Lenders,
including, without limitation, this Agreement of, or the acceptance of any
payments under, the Credit Agreement, shall constitute a waiver of any Default
or Event of Default which may exist as of the Tenth Amendment Effective Date.
Accordingly, the Agent and the Lenders reserve all of their rights under the
Credit Agreement, the Loan Documents, at law and otherwise regarding any such
Default or Event of Default.
10.Continued Effectiveness of Loan Documents. Each of the Loan Parties hereby
(a) confirms and agrees that each Loan Document to which it is a party is, and
shall continue to be,

-14-

--------------------------------------------------------------------------------


in full force and effect and is hereby ratified and confirmed in all respects
except that on and after the Tenth Amendment Effective Date all references in
any such Loan Document to "the Credit Agreement", "thereto", "thereof",
"thereunder" or words of like import referring to the Credit Agreement shall
mean the Credit Agreement as amended by this Agreement, and (b) confirms and
agrees that to the extent that any such Loan Document purports to assign or
pledge to the Agent, or to grant to the Agent a security interest in or lien on,
any collateral as security for the Obligations of the Loan Parties from time to
time existing in respect of the Credit Agreement and the Loan Documents, such
pledge, assignment and/or grant of the security interest or lien is hereby
ratified and confirmed in all respects.
11.Intercreditor Agreement. The Lenders agree that in connection with any
Permitted Refinancing Term Loan Agreement, upon the request of the Borrower, the
Lenders and the Agent shall negotiate in good faith a new Intercreditor
Agreement (and related agreements) on terms that are acceptable to the Lenders
in the exercise of their reasonable (from the perspective of a fully secured
asset based lender) business judgment.
12.Miscellaneous.
(a)This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which shall be deemed to be an
original, but all of which taken together shall constitute one and the same
agreement. Delivery of a counterpart hereby by facsimile or other electronic
transmission shall be equally effective as delivery of a manually executed
counterpart hereof.
(b)Section and paragraph headings herein are included for convenience of
reference only and shall not constitute a part of this Agreement for any other
purpose.
(c)THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK.
(d)THE LOAN PARTIES, THE AGENT AND THE LENDERS EACH HEREBY IRREVOCABLY WAIVE ANY
RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF
OR RELATING TO THIS AGREEMENT.
(e)Each Loan Party hereby acknowledges and agrees that this Agreement
constitutes a "Loan Document" under the Credit Agreement. Accordingly, it shall
be an Event of Default under the Credit Agreement if (i) any representation or
warranty made by any Loan Party under or in connection with this Agreement shall
have been untrue, false or misleading in any material respect when made, or (ii)
any Loan Party shall fail to perform or observe any term, covenant or agreement
contained in this Agreement.
(f)The Loan Parties will pay on demand all reasonable fees, reasonable
out-of-pocket costs and expenses of the Agent in connection with the
preparation, execution and delivery of this Agreement and the administration of
the Credit Agreement, including, without limitation, the reasonable fees,
out-of-pocket disbursements and other client charges of Schulte Roth & Zabel
LLP.

-15-

--------------------------------------------------------------------------------


[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]



-16-

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
Borrower:
ALON USA, LP

By: Alon USA GP, LLC, a Delaware limited
    liability company, its general partner
By: /s/ Shai Even        
Name: Shai Even
Title: Senior Vice President and Chief Financial Officer

Tenth Amendment to the Amended Revolving Credit Agreement

--------------------------------------------------------------------------------


Guarantor Companies:

ALON USA OPERATING, INC.
ALON USA REFINING, INC.
ALON USA, INC.
ALON USA ENERGY, INC.
ALON PARAMOUNT HOLDINGS, INC.
ALON USA GP, LLC
ALON ASSETS, INC.
By: /s/ Shai Even        
Name: Shai Even
Title: Senior Vice President and Chief Financial Officer
ALON USA CAPITAL, INC.
ALON BRANDS, INC.
ALON USA DELAWARE, LLC
ALON PIPELINE LOGISTICS, LLC
By: /s/ Shai Even        
Name: Shai Even
Title: Vice President
ALON CRUDE PIPELINE, LLC
By: /s/ Shai Even    
Name: Shai Even
Title: Vice President and Chief Financial Officer
Agent and Lender:

ISRAEL DISCOUNT BANK OF NEW YORK

By:     /s/ Roy Nachimzon    
Name: Roy Nachimzon
Title: FVP
By:      /s/ Yuval Krongrad    
Name: Yuval Krongrad
Title: Assistant Vice President

Tenth Amendment to the Amended Revolving Credit Agreement

--------------------------------------------------------------------------------


Lender and Co-arranger:

BANK LEUMI USA


By: /s/ Avram Keusch    
Name: Dr. Avram Keusch-827
Title: First Vice President
By:     /s/ Michaela Klein    
Name: Michaela Klein-212
Title: Senior Vice President

Tenth Amendment to the Amended Revolving Credit Agreement